Case 1:19-cv-01224-CMH-IDD Document 41 Filed 08/07/20 Page 1 of 2 PageID# 251



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

JAMES GHAISAR, et al.,

               Plaintiffs,
                                                   Civil Action No. 1:19-cv-1224 (CMH/IDD)
v.

UNITED STATES OF AMERICA,

               Defendant.

                    PLAINTIFFS’ UNOPPOSED MOTION TO MODIFY
                    PROTECTIVE ORDER ENTERED MARCH 6, 2020

       Plaintiffs, by undersigned counsel, respectfully request that this Court modify the

Protective Order entered on March 6, 2020, by amending Section 4(c) by inserting an additional

subsection, 4(c)(vi), which states: “The Office of the Fairfax Commonwealth’s Attorney may

receive use of force expert reports as well as any other mutually agreed materials. Plaintiffs will

notify the United States regarding any other specific materials they wish to transfer to the Office

of the Fairfax Commonwealth’s Attorney, and the United States will indicate whether it mutually

agrees to the transfer within 48 hours.”

       Counsel for the United States has stated that the United States does not object to

Plaintiffs’ request. Pursuant to Local Civil Rule 7, Plaintiffs waive a hearing on this motion.

Dated: August 7, 2020                                /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     Roy L. Austin, Jr. (pro hac vice)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com
                                                     raustin@hwglaw.com

                                                     Counsel for Plaintiffs
Case 1:19-cv-01224-CMH-IDD Document 41 Filed 08/07/20 Page 2 of 2 PageID# 252



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I filed the foregoing via the CM/ECF system, which will

send a Notification of Electronic Filing to the following:

                                     Dennis C. Barghaan, Jr.
                                        Kimere J. Kimball
                                         Meghan Loftus
                                  Attorneys for the United States
                                   dennis.barghaan@usdoj.gov
                                   kimere.kimball@usdoj.gov
                                    meghan.loftus@usdoj.gov




                                                     /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     Roy L. Austin, Jr. (pro hac vice)
                                                     HARRIS, WILTSHIRE & GRANNIS LLP
                                                     1919 M Street NW, 8th Floor
                                                     Washington, D.C. 20036
                                                     Telephone: 202-730-1300
                                                     tconnolly@hwglaw.com
                                                     raustin@hwglaw.com

                                                     Counsel for Plaintiffs
